            Case 1:18-cv-11628-RA Document 8 Filed 12/17/18 Page 1 of 6

                                                                        lSDC-SD:\Y
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC #: _ _ _ _~-.---=--
 JAMES FISCHER,
                                                                                              J-
                                                                        D \TE FILED: ! (I J {/ 3
                                Plaintiff,                           , .•.... ·~·-..- - · ·


                                                                  18-CV-11628 (RA)
                        -v-
                                                       ORDER AND NOTICE OF INITIAL
 VERIZON NEW YORK, INC. and                                   CONFERENCE
 VERIZON COMMUNICATIONS, INC.,

                                Defendants.

RONNIE ABRAMS, United States District Judge:

       It is hereby ORDERED that Plaintiff and counsel for Defendants shall appear for an

initial status conference on February 22, 2019 at 2: 15 p.m. in Courtroom 1506 of the U.S.

District Court for the Southern District of New York, 40 Foley Square, New York, New York.

       IT IS FURTHER ORDERED that, by February 15, 2019, Defendants shall submit a

letter, not to exceed five ( 5) pages, providing the following information in separate paragraphs:

       1.      A brief description of the nature of the action and the principal defenses
               thereto;

       2.      A brief description of all contemplated and/or outstanding motions;

       3.      A brief description of any discovery that has already taken place, and/or
               that which will be necessary for the parties to engage in meaningful
               settlement negotiations;

       4.      A brief description of prior settlement discussions (without disclosing the
               parties' offers or settlement positions) and the prospect of settlement;

       5.      The estimated length of trial; and

       6.      Any other information that may assist the Court in advancing the case to
               settlement or trial, including, but not limited to, a description of any
               dispositive issue or novel issue raised by the case.

       Plaintiff may also submit a letter but is not required to do so. As noted in the attached

Special Rules & Practices in Civil Pro Se Cases, all communications with the Court by a pro se
           Case 1:18-cv-11628-RA Document 8 Filed 12/17/18 Page 2 of 6



party must be sent to the Pro Se Intake Unit located at 500 Pearl Street, Room 200, New York,

NY, 10007.

       IT IS FURTHER ORDERED that, by February 15, 2019, the Defendants shall submit to

the Court a proposed case management plan and scheduling order. Prior to submitting the

proposed order, Defendants shall make reasonable efforts to confer with Plaintiff regarding their

proposal. Defendants shall indicate in their proposed case management plan and scheduling

order whether Plaintiff agrees with the proposal. If Plaintiff disagrees with Defendants'

proposal, he may, if he wishes to do so, submit a separate proposed case management plan and

scheduling order, also no later than February 15, 2019. Please consult my Individual Rules and

Practices with respect to communications with Chambers and related matters.

       Plaintiff is advised that he may contact the NYLAG Legal Clinic for Pro Se Litigants in

the Southern District of New York to seek assistance with this case. Attached to this Order is a

flier containing information about the NYLAG clinic.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.
                                                                     'I
 Dated:   December 17, 2018                                          /!   (

          New York, New York                                  /(,;   // '
                                                             /
                                                             -- -     -          __
                                                                         _.,,.,...,,,.,.,.··
                                                             1 RONNIE ABRAMS
                                                          United States District Judge
        Case 1:18-cv-11628-RA Document 8 Filed 12/17/18 Page 3 of 6




                                                                                     January 4, 2016

                       SPECIAL RULES   & PRACTICES IN CIVIL PRO SE CASES
                        RONNIE ABRAMS, UNITED STATES DISTRICT JUDGE

Pro Se Office
United States District Court
Southern District of New York
500 Pearl Street, Room 200
New York, New York 10007
(212) 805-0175

1. Communications

    A. By a Pro Se Party. All communications with the Court by a pro se party must be sent to the
       Pro Se Intake Unit located at 500 Pearl Street, Rm. 200, New York, NY 10007. No
       documents or Court filings should be sent directly to Chambers. Copies of correspondence
       between a pro se party and opposing parties shall not be sent to the Court.

   B. By Parties Represented by Counsel. Communications with the Court by a represented
      party shall be governed by Judge Abrams' Individual Rules and Practices in Civil Cases,
      available at http://nvsd.uscourts.gov/judge/ Abrams. Such communications must be
      accompanied by an Affidavit of Service affirming that the prose party was served with a
      copy of the communication.

   C. Requests for Adjournments or Extensions of Time. All requests for adjournments or
      extensions of time must be made in writing and must state: (1) the original date(s); (2) the
      number of previous requests for adjournments or extensions; (3) whether these previous
      requests were granted or denied; and ( 4) whether the adversary consents and, if not, the
      reasons given by the adversary for refusing to consent. If the requested adjournment or
      extension affects any other scheduled dates, a represented party must submit a proposed
      Revised Scheduling Order. A pro se party may, but is not required to, submit a proposed
      Revised Scheduling Order. Requests for extensions of deadlines regarding a matter that has
      been referred to a Magistrate Judge shall be directed to that assigned Magistrate Judge.
      Absent an emergency, any request for adjournment of a court conference shall be made at
      least 48 hours prior to the scheduled appearance. Requests for extensions ordinarily will be
      denied if made after the expiration of the original deadline.

2. Filing of Papers

   A. By a Pro Se Party. All papers to be filed with the Court by a prose party, along with any
      courtesy copies of those papers, must be sent to the Pro Se Intake Office. Unless the Court
      orders otherwise, all communications with the Court will be docketed upon receipt and such
      docketing shall constitute service on any user of the ECF system. If any other party is not a
      user of the ECF system, the prose party must send copies of any filing to the party and
      include proof of service affirming that he or she has done so.

   B. ECF Filing by Pro Se Parties. Any non-incarcerated prose party who wishes to participate
      in electronic case filing ("ECF") must file a Motion for Permission for Electronic Case
        Case 1:18-cv-11628-RA Document 8 Filed 12/17/18 Page 4 of 6




        Filing, available in the Pro Se Intake Unit or at http://nysd.uscourts.gov/file/forms/motion-
        fi:)r-perm ission-for-electron ic-case-fil ing-for-pro-se-cases.

    C. Consent to Electronic Service for Pro Se Parties. Any non-incarcerated prose party who
       wishes to receive documents in their case electronically (by e-mail) instead of by regular mail
       may consent to electronic service by filing a Pro Se (Non-Prisoner) Consent & Registration
       Form to Receive Documents Electronically, available in the Pro Se Intake Unit or at
       http ://nvsd. uscou rts. gov/file/ forms/ con scnt-to-c lcctro n ic-scrv ice- for-pro-sc-cases.

    D. By Parties Represented by Counsel. Except for cases in which a pro se party has received
       permission to participate in electronic case filing or has consented to electronic service,
       Counsel in prose cases must serve a pro se party with a paper copy of any document that is
       filed electronically and file with the Court separate proof of service. Submissions filed
       without proof that the prose party was served will not be considered.

3. Discovery. All requests for discovery must be sent to counsel for the opposing party. Discovery
   requests must not be sent to the Court.

4. Motions

   A. Filing and Service. Unless otherwise ordered by the Court, papers filed in opposition to a
      motion must be served and filed within four weeks of service of the motion papers, and reply
      papers, if any, must be served and filed within two weeks of receipt of opposition papers.

   B. Courtesy Copy. All motion papers should include one courtesy copy. All courtesy copies
      shall be clearly marked as such.

   C. Oral Argument. The Court will determine whether argument will be heard and, if so, will
      advise the parties of the argument date.

   D. Pro Se Notices. Parties who file a motion to dismiss, a motion for judgment on the
      pleadings, or a motion for summary judgment must provide the prose party with a copy of
      the notices required under Local Civil Rules 12. l or 56.2.

5. Initial Case Management Conference. The Court will generally schedule an initial case
   management conference within four months of the filing of the Complaint. An incarcerated party
   who may not be able to attend this or other conferences may be able to participate by telephone
   or video conference.

6. Trial Documents

   A. Pretrial Statement. Unless otherwise ordered by the Court, within 30 days of the
      completion of discovery, a prose party shall file a concise, written Pretrial Statement. This
      Statement need take no particular form, but it must contain the following: ( 1) a statement of
      the facts the pro se party hopes to prove at trial; (2) a list of all documents or other physical
      objects that the prose party plans to put into evidence at trial; and (3) a list of the names and
      addresses of all witnesses the pro se party intends to have testify at trial. The Statement must

                                                   2
         Case 1:18-cv-11628-RA Document 8 Filed 12/17/18 Page 5 of 6




       be sworn by the pro se party to be true and accurate based on the facts known by the pro se
       party. The prose party shall file an original of this Statement with the Pro Se Office and an
       Affidavit of Service or other statement affirming that the prose party sent a copy to all other
       parties or their counsel if they are represented. Two weeks after service of the prose party's
       Statement, counsel for any represented party must file and serve a similar Statement
       containing the same information.

   B. Other Pretrial Filings. At the time of filing the Pretrial Statement, any parties represented
      by counsel must also submit, if the case is to be tried before only a judge without a jury,
      proposed findings of fact and conclusions of law, or, ifit will be tried before a jury, proposed
      voir dire questions and jury instructions. The prose party may also file either proposed
      findings of fact and conclusions of law or proposed voir dire questions and jury instructions,
      but is not required to do so.

If you have any questions about these rules and practices, please contact the Pro Se Office at (212)
805-0175.




                                                   3
                 Case 1:18-cv-11628-RA Document 8 Filed 12/17/18 Page 6 of 6


                                      Since 1990, NYLAG has provided free civil legal services
                                      to New Yorkers who cannot afford private attorneys.
NEW YORK LEGAL ASSISTANCE GROUP




   Free Legal Assistance for Self-Represented
  Civil Litigants in Federal Court in Manhattan
                  and White Plains

The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by                          Thurgood Marshall J •
attorneys and paralegals to assist those
                                                                United States Courth<;>use
who are representing themselves or
                                                                Room LL22
planning to represent themselves in civil
                                                                40 Centre Street
lawsuits in the Southern District of New
                                                                New York, NY I0007
York. The clinic, which is not part of or
                                                                (2 12) 65 9 6190
run by the court, assists litigants with
federal civil cases including cases                             Open weekdays
involving civil rights, employment                              10 a.m.-4 p.m.         ..
discrimination, labor law, social security                      Closed on federal and court holidays
benefits, foreclosure and tax.

To make an appointment for a
consultation, call (212) 659-6190 or                            The Hon. Charles L. Brieant Jr:
come by either clinic during office
hours. Please note that a government-                           Federal Building and qourthouse
                                                                300 Quarropas St                       ···
issued photo ID is required to enter
                                                                White Plains, NY I 060 I
either building.
                                                                (212) 659 6 . 190
The clinic offers in-person
                                                                OpenWedri,esday
appointments only. The clinic does
not offer assistance over the                                   I p.m, - 5 p..rn.  · . 1 • : :/
                                                                Closed· on federal ang coiurthblidays
phone or by email.                                                                         . I               .
                                                                                               .i
                                                                                              ,>c,{!
                                                                                              ,'-{




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
